Citation Nr: 0704525	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-41 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for arthritis of the lower 
extremities, to include of the feet, legs, and knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran served on active duty from February 1946 to 
January 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In December 2005, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing is of record.

In January 2006, the Board granted the motion to advance this 
case on the docket due to the veteran's advanced age.  38 
C.F.R. § 20.900(c).

This case was remanded in February 2006 and has been returned 
for review.


FINDING OF FACT

An arthritic disability involving the lower extremities was 
not shown in service and arthritis was not shown within the 
first year after service and; and no such disability has been 
linked by competent evidence to disease or injury in service.  


CONCLUSION OF LAW

Arthritis of the lower extremities was neither incurred nor 
aggravated in active service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of letters sent to 
the veteran in December 2003, December 2004, March 2005, and 
March 2006.  The content of the notices fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was notified 
of the dictates of this decision in supplemental statements 
of the case issued in August and November 2006. 

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  As referred to above, this case was remanded and 
the RO attempted to obtain additional service and VA medical 
records.   

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 and 1131.  Service connection 
may be granted for disability shown after service, when all 
of the evidence, including that pertinent to service, shows 
that it was incurred in service.  38 C.F.R. 3.303(d).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection will be presumed for certain chronic 
diseases (e.g., arthritis) which are manifest to a 
compensable degree within the year after qualifying active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The record contains private and VA diagnoses of 
osteoarthritis, rheumatoid arthritis, gouty arthritis and 
degenerative joint disease of multiple joints.  These 
diagnoses satisfy the first element of Hickson.

In regard to the second element of Hickson, evidence of in-
service incurrence or aggravation, the service medical 
records do not show complaints or diagnoses regarding 
arthritis.  

However, in various statements the veteran and a comrade 
asserted in-service hospitalizations for arthritis.  The 
veteran has reported in-service hospitalization in October 
and November 1946 for arthritis of bilateral feet at 49th 
Group Field Hospital while in Terrina, Italy, just outside of 
Leghorn; and also in Bramburg, Germany.  In testimony before 
the undersigned the veteran asserted hospitalization for 
arthritic condition in December 1948 at Fort Womack Army 
Hospital, prior to separation in January 1949.  He also 
reported treatment at the Fayetteville VA Medical Center in 
1951.  Significantly, however, the record contains service 
medical records (including treatment records from Leghorn, 
Italy) and besides the notation regarding 1st degree 
bilateral pes planus noted at separation, there is no mention 
of treatment regarding the lower extremities.  Moreover, the 
spine and extremities were considered clinically normal at 
the separation examination conducted in January 1949. 

The Board also took into consideration a dispensary chit that 
is dated in December 1948, which was submitted by the 
veteran.  This document indicates that the veteran was 
permitted to wear low quarter shoes due to arthritic 
conditions of the feet.  The Board finds this document to be 
of limited probative value.  First of all, it is not shown 
that the notation concerning an arthritic condition was based 
on a valid medical diagnosis as it is not clear that the 
document was signed by a physician or other designated 
medical personnel.  Secondly, an official copy of this 
document is not shown in the service medical records and as 
noted above, there are no in-service treatment records 
regarding arthritis of the feet and it does not show that x-
rays of the feet were ever taken.  Moreover, even assuming 
the veteran received treatment for his feet during service, 
there is no evidence that he continued to receive medical 
care subsequent to service discharge.  Finally, he might have 
been able to wear low shoes secondary to the previously 
noticed pes planus.

In fact, the earliest evidence documenting a diagnosis of 
arthritis involving the lower extremities is a 1970 diagnosis 
of arthritis (as reported by a private physician in November 
1979), which came approximately 21 years after service 
discharge.  This is significant in that there was an extended 
period of time between service discharge and a diagnosis of 
arthritis that the veteran claims is related to military 
service.  Cf. Mense v. Derwinski, 1 Vet. App. 354 (1991) 
(veteran failed to provide evidence of continuity of 
symptomatology of low back condition).  While the veteran has 
claimed VA treatment for his feet subsequent to service 
discharge in 1951, the RO attempted to obtain treatment from 
this facility.  However, this VA facility reported that there 
was no record of the veteran receiving medical care.  The 
Board also finds it significant that the veteran applied for 
VA benefits in 1950 and 1951 but failed to report an 
arthritic condition of the feet or lower extremities.  

Still further, the record does not contain any competent 
medical evidence showing that his arthritic disabilities are 
related to service.  The only evidence of record that 
suggests a causal relationship between the veteran's 
arthritic disabilities and service is the veteran's 
statements.  The Board finds that his statements are not 
sufficient to establish service connection.  He is a layman 
and thus does not have competence to give a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

To attribute the veteran's arthritic disabilities to military 
service without objective medical evidence would require 
excessive speculation.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for arthritis of the lower extremities, to 
include of the feet, legs, and knees.  


ORDER

Service connection for arthritis of the lower extremities, to 
include of the feet, legs, and knees is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


